DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-7, 10-13, and 21-30 are pending and have been examined in this application. 
Claims 8-9 and 14-20 have been cancelled. 
An information disclosure statement (IDS) has been filed on 08/02/2018 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Sub-Species B (Figs. 14-17) and Sub-Species D (Figs. 18A-21B) in the reply filed on 06/03/2022 is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-13, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (U.S. Pub. 20110072709) in view of VM Products YouTube Channel (How to set the EZ Snap Rat | VM Products, Pub. Date 04/20/2016, https://www.youtube.com/watch?v=HVKUYiVKrCU) and Anscher (U.S. Pat. 5775859).
In regard to claim 1, Patterson et al. disclose a pest-management apparatus comprising: a base having a floor defining a first opening (Paragraph [0030] and Fig. 11, where the base has an opening near 192) and a sidewall that defines an external perimeter of the base (Fig. 3, where the device has a base with a sidewall defining an external perimeter of the base); a lid coupled to the base such that the lid is movable relative to the base between an open position and a closed position in which the lid and the base cooperate to define a chamber (Figs. 1-3, where the lid is coupled to the base and movable between an open and closed position); a pest-capture device disposable within the chamber (Fig. 3, where there is a snap trap disposed within a chamber), the pest-capture device having a capture element that is movable relative to the body between a set position and a capture position (Figs. 7-8, where the snap trap is movable between a set and a capture position); an elongated, resilient indicator having a first end, a second end, and a first portion disposed between the first end and the second end (Paragraph [0036] and Fig. 8, where there is an indicator 150). Patterson et al. do not disclose where the first end of the indicator is configured to be coupled to the capture element of the pest-capture device such that: the indicator extends through and is movable relative to the lid; if the lid is in the closed position and the capture element is in the set position, the first portion of the indicator is visible from outside of the chamber and the second end of the indicator extends above the lid and laterally beyond the external perimeter of the base; and if the lid is in the closed position and the capture element is in the capture position, at least a majority of the first portion of the indicator is not visible from outside of the chamber. VM Products YouTube Channel discloses where the first end of the indicator is configured to be coupled to the capture element of the pest-capture device (Time 00:30-00:40, where the indicator is coupled to the snap trap) such that: the indicator extends through and is movable relative to the lid (Time 00:30-00:55, where the indicator extends through and is movable relative to the lid); if the lid is in the closed position and the capture element is in the set position, the first portion of the indicator is visible from outside of the chamber and the second end of the indicator extends above the lid and laterally beyond the external perimeter of the base (Time 00:40-01:00, where the indicator extends above the lid and laterally beyond the external perimeter of the base and the first portion of the indicator (green portion) is visible external to the lid when the snap trap is in the set position); and if the lid is in the closed position and the capture element is in the capture position, at least a majority of the first portion of the indicator is not visible from outside of the chamber (Time 00:30-00:40, where the first portion of the indicator (green portion) is not visible external to the lid when the snap trap is in the capture position). Patterson et al. and VM Products YouTube Channel are analogous because they are from the same field of endeavor which include pest capture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Patterson et al. such that where the first end of the indicator is configured to be coupled to the capture element of the pest-capture device such that: the indicator extends through and is movable relative to the lid; if the lid is in the closed position and the capture element is in the set position, the first portion of the indicator is visible from outside of the chamber and the second end of the indicator extends above the lid and laterally beyond the external perimeter of the base; and if the lid is in the closed position and the capture element is in the capture position, at least a majority of the first portion of the indicator is not visible from outside of the chamber in view of VM Products YouTube Channel. The motivation would have been to have an indication mechanism which allows the user to easily detect the position of the snap trap within the chamber, without having to open the lid of the device. Furthermore, the indicator of VM Products YouTube Channel is larger and more easily visible to the user and can be used to reset the trap to the set position (by pulling on the indicator until the trap is reset) without opening the lid.
Patterson et al. as modified by VM Products YouTube Channel do not disclose the pest-capture device having a body defining a second opening; a fastener configured to extend through the first opening and the second opening to couple the pest-capture device to the base, the fastener having a first end and a second end having one or more protrusions configured to engage the body; and where the second end of the fastener is moveable between an engaged position and a released position. Anscher discloses the base having a floor defining a first opening (Figs. 3 and 6, where there is an opening in the base 30 through which fastener 1 extends); the device having a body defining a second opening (Fig. 6, where the device 29 has a body with a second opening through which fastener 1 extends); a fastener configured to extend through the first opening and the second opening to couple the device to the base (Fig. 7, where there is a fastener 1 which extends through the first opening and the second opening to couple the device 29 to the base 30), the fastener having a first end and a second end having one or more protrusions configured to engage the body (Figs. 3-7, where the fastener 1 has a first end 4 and a second end (near protrusions 14) which at least has one protrusion 14 configured to engage the body of the device 29); and where the second end of the fastener is moveable between an engaged position and a released position (Figs. 6-7 and Column 5 lines 5-12, where the fastener 1 has a first end 4 and a second end (near protrusions 14) with the second end of the fastener at least being moveable between an engaged position (protrusions 14 expand outwardly to lock the device into position) and a released position (protrusions 14 are compressed inwardly)). Patterson et al. with VM Products YouTube Channel and Anscher are analogous because they are from the same field of endeavor which include fastener devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Patterson et al. as modified by VM Products YouTube Channel such that the pest-capture device having a body defining a second opening; a fastener configured to extend through the first opening and the second opening to couple the pest-capture device to the base, the fastener having a first end and a second end having one or more protrusions configured to engage the body; and where the second end of the fastener is moveable between an engaged position and a released position in view of Anscher, since the fastener mechanism of Anscher could be used with the pest-capture device of Patterson et al. as modified by VM Products YouTube Channel. The motivation would have been to secure the body of the pest capture device to the floor of the base, in order to prevent misalignment of the pest capture device or to prevent the pest from pulling the pest capture device out of the apparatus.
In regard to claim 2, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 1, where: while the fastener is in the released position, the second end of the fastener has a first transverse dimension (Anscher, Figs. 6-7 and Column 5 lines 5-12, where the fastener 1 is in the released position (protrusions 14 are compressed inwardly), the second end of the fastener has a first transverse dimension); while the fastener is in the engaged position, the second end of the fastener has a second transverse dimension that is greater than the first transverse dimension (Anscher, Figs. 6-7 and Column 5 lines 5-12, where the fastener 1 is in the engaged position (protrusions 14 expand outwardly to lock the device into position), the second end of the fastener has a second transverse dimension that is at least greater than the first transverse dimension); and the pest-capture device is removable from the base, while the fastener is in the released position (Anscher, Figs. 6-7 and Column 5 lines 5-12, where the device 29 is removable from the base 30, while the fastener 1 is in the released position (protrusions 14 are compressed inwardly); Patterson et al., Fig. 3, where there is a pest-capture device).
In regard to claim 3, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 1, where: the indicator includes a second portion adjacent to the first portion and disposed between the first portion and the second end (VM Products YouTube Channel, Time 00:30-00:55, where the indicator also has a second portion adjacent to the first portion); and an upper surface of the indicator on the first portion includes a first color and the upper surface of the indicator on the second portion includes a second color that is visually distinct from the first color (VM Products YouTube Channel, Time 00:30-00:55, where the upper surface of the indicator on the first portion includes a first color (green) which is visually distinct from the color of the second portion (black/brown)).
In regard to claim 4, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 1, where: the fastener includes a fastener base and a neck extending from the fastener base toward the second end (Anscher, Fig. 3, where the fastener 1 includes a fastener base 4 and a neck 10/10’ extending from the fastener base 4 toward the second end); and the one or more protrusions extend in a direction that is substantially orthogonal to the neck (Anscher, Fig. 3, where there is at least one protrusion 14 at the second end of the fastener 1 extending in a direction that is substantially orthogonal to the neck).
In regard to claim 5, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 4, where: the body includes one or more latching protrusions (Anscher, Figs. 6-7 and Column 5 lines 5-12, where the body of the device 29 includes one or more latching protrusions 20); and the one or more protrusions of the fastener engage the one or more latching protrusions while the fastener couples the pest-capture device to the base (Anscher, Figs. 6-7 and Column 5 lines 5-12, where the one or more protrusions 14 of the fastener 1 engage the one or more latching protrusions 20 while the fastener 1 couples the device 29 to the base 30).
In regard to claim 10, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 1, where the apparatus is configured such that movement of the indicator from a first position to a second position moves the capture element from the capture position to the set position (VM Products YouTube Channel, Time 00:40-01:00, where the movement of the indicator from a first to a second position moves the snap trap from the capture to the set position).
In regard to claim 11, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 1, where the pest-capture device comprises a snap trap (Patterson et al., Fig. 3, where there is a snap trap disposed within the chamber).
In regard to claim 12, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 1, where the capture element is biased toward the capture position (Patterson et al., Fig. 3, where there is a snap trap in the chamber of the device and where snap traps are biased toward the capture position).
In regard to claim 13, Patterson et al. discloses a pest-management apparatus comprising: a base having a floor that defines a first opening (Paragraph [0030] and Fig. 11, where the base has an opening near 192) and a sidewall that defines an external perimeter of the base (Fig. 3, where the device has a base with a sidewall defining an external perimeter of the base); a lid coupled to the base such that the lid is movable relative to the base between an open position and a closed position in which the lid and the base cooperate to define a chamber (Figs. 1-3, where the lid is coupled to the base and movable between an open and closed position); a pest-capture device disposable within the chamber (Fig. 3, where there is a snap trap disposed within a chamber), the pest-capture device having a capture element that is movable relative to the body between a set position and a capture position (Figs. 7-8, where the snap trap is movable between a set and a capture position); an elongated, resilient indicator having a first end, a second end, and a first portion disposed between the first end and the second end (Paragraph [0036] and Fig. 8, where there is an indicator 150). Patterson et al. do not disclose where the first end of the indicator is configured to be coupled to the capture element of the pest-capture device such that: the indicator extends through and is movable relative to the lid; if the lid is in the closed position and the capture element is in the set position, the first portion of the indicator is visible from outside of the chamber; and if the lid is in the closed position and the capture element is in the capture position, at least a majority of the first portion of the indicator is not visible from outside of the chamber; the indicator includes a second portion adjacent to the first portion and disposed between the first portion and the second end, where an upper surface of the indicator on the first portion includes a first color and the upper surface of the indicator on the second portion includes a second color that is visually distinct from the first color. VM Products YouTube Channel discloses where the first end of the indicator is configured to be coupled to the capture element of the pest-capture device (Time 00:30-00:40, where the indicator is coupled to the snap trap) such that: the indicator extends through and is movable relative to the lid (Time 00:30-00:55, where the indicator extends through and is movable relative to the lid); if the lid is in the closed position and the capture element is in the set position, the first portion of the indicator is visible from outside of the chamber; if the lid is in the closed position and the capture element is in the capture position, at least a majority of the first portion of the indicator is not visible from outside of the chamber (Time 00:30-00:40, where the first portion of the indicator (green portion) is not visible external to the lid when the snap trap is in the capture position); the indicator includes a second portion adjacent to the first portion and disposed between the first portion and the second end (Time 00:30-00:55, where the indicator also has a second portion adjacent to the first portion); and an upper surface of the indicator on the first portion includes a first color and the upper surface of the indicator on the second portion includes a second color that is visually distinct from the first color (Time 00:30-00:55, where the upper surface of the indicator on the first portion includes a first color (green) which is visually distinct from the color of the second portion (black/brown)). Patterson et al. and VM Products YouTube Channel are analogous because they are from the same field of endeavor which include pest capture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Patterson et al. such that where the first end of the indicator is configured to be coupled to the capture element of the pest-capture device such that: the indicator extends through and is movable relative to the lid; if the lid is in the closed position and the capture element is in the set position, the first portion of the indicator is visible from outside of the chamber; and if the lid is in the closed position and the capture element is in the capture position, at least a majority of the first portion of the indicator is not visible from outside of the chamber; the indicator includes a second portion adjacent to the first portion and disposed between the first portion and the second end, where an upper surface of the indicator on the first portion includes a first color and the upper surface of the indicator on the second portion includes a second color that is visually distinct from the first color in view of VM Products YouTube Channel. The motivation would have been to have an indication mechanism which allows the user to easily detect the position of the snap trap within the chamber, without having to open the lid of the device. Furthermore, the indicator of VM Products YouTube Channel is larger and more easily visible to the user and can be used to reset the trap to the set position (by pulling on the indicator until the trap is reset) without opening the lid.
Patterson et al. as modified by VM Products YouTube Channel do not disclose the body having a latching protrusion that defines a second opening; a fastener configured to extend through the first opening and the second opening to couple the pest-capture device to the base, the fastener having a first end and a second end having one or more protrusions configured to engage the latching protrusion of the body. Anscher discloses the body having a latching protrusion that defines a second opening; (Figs. 6-7 and Column 5 lines 5-12, where the body of the device 29 includes one or more latching protrusions 20); a fastener configured to extend through the first opening and the second opening to couple the device to the base (Fig. 7, where there is a fastener 1 which extends through the first opening and the second opening to couple the device 29 to the base 30), the fastener having a first end and a second end having one or more protrusions configured to engage the latching protrusion of the body (Figs. 3-7, where the fastener 1 has a first end 4 and a second end (near protrusions 14) which at least has one protrusion 14 configured to engage the latching protrusion 20 of the body). Patterson et al. with VM Products YouTube Channel and Anscher are analogous because they are from the same field of endeavor which include fastener devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Patterson et al. as modified by VM Products YouTube Channel such that the body having a latching protrusion that defines a second opening; a fastener configured to extend through the first opening and the second opening to couple the pest-capture device to the base, the fastener having a first end and a second end having one or more protrusions configured to engage the latching protrusion of the body in view of Anscher, since the fastener mechanism of Anscher could be used with the pest-capture device of Patterson et al. as modified by VM Products YouTube Channel. The motivation would have been to secure the body of the pest capture device to the floor of the base, in order to prevent misalignment of the pest capture device or to prevent the pest from pulling the pest capture device out of the apparatus.
In regard to claim 21, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 13, where the fastener extends from a first end to a second end and includes: a fastener base nearer the first end than the second end; and a neck extending from the fastener base toward the second end (Anscher, Figs. 6-7 and Column 5 lines 5-12, where the fastener 1 extends from a first end 4 to a second end (near protrusions 14) and includes a fastener base 2 nearer the first end 4 than the second end and a neck 10/10’ extending from the fastener base 2 toward the second end).
In regard to claim 22, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 21, where the neck includes a plurality of posts, each post extending between the first and second end and having a respective one of the one or more protrusions extending laterally from the post at the second end (Anscher, Figs. 6-7 and Column 5 lines 5-12, where the neck includes a plurality of posts 10/10’ and each post extending between the first and second end and having a respective one of the one or more protrusions 14 extending laterally from the post at the second end).
In regard to claim 23, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 22, where each post extends in a direction that is substantially orthogonal to its respective protrusion (Anscher, Figs. 6-7 and Column 5 lines 5-12, where each post 10/10’ extends in a direction that is substantially orthogonal to its respective protrusion 14).
In regard to claim 24, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 22, where, while the pest-capture device is coupled to the base, each post is moveable between: an engaged position in which the respective protrusion engages a portion of the latching protrusion and a released position in which the respective protrusion does not engage a portion of the latching protrusion (Anscher, Figs. 6-7 and Column 5 lines 5-12, where each post is moveable between an engaged position (protrusions 14 expand outwardly to lock the device into position) in which the respective protrusion 14 engages a portion of the latching protrusion 20 and a released position (protrusions 14 are compressed inwardly) in which the respective protrusion 14 does not engage a portion of the latching protrusion 20; Patterson et al., Fig. 3, where there is a pest-capture device).
In regard to claim 25, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 24, where the plurality of posts are moveable toward one another to move from the engaged position to the released position (Anscher, Figs. 6-7 and Column 5 lines 5-12, where the plurality of posts 10/10’ are moveable toward one another to move from the engaged position (protrusions 14 expand outwardly to lock the device into position) to the released position (protrusions 14 are compressed inwardly)).
In regard to claim 26, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 13, where the one or more protrusions of the fastener comprise: a first protrusion disposed at a first end of the fastener and configured to engage the floor (Anscher, Figs. 6-7 and Column 5 lines 5-12, where a first protrusion 2 is disposed at a first end (4) of the fastener and configured to engage the floor 30); and a plurality of second protrusions disposed at a second end of the fastener and configured to engage the latching protrusion (Anscher, Figs. 6-7 and Column 5 lines 5-12, where a plurality of second protrusions 14 disposed at a second end of the fastener and configured to engage the latching protrusion 20).
In regard to claim 27, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 26, where, while the pest-capture device is coupled to the base, the plurality of second protrusions are moveable relative to one another to engage or disengage the latching protrusion (Anscher, Figs. 6-7 and Column 5 lines 5-12, where the plurality of second protrusions 14 are moveable relative to one another to engage or disengage the latching protrusion 20; Patterson et al., Fig. 3, where there is a pest-capture device).
In regard to claim 28, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 26, where the one or more protrusions of the fastener comprise a third protrusion disposed between the first and second end of the fastener and configured to engage the floor, the third protrusion having a transverse dimension that is greater than transverse dimension of the fastener at the first or second ends (Anscher, Figs. 6-7 and Column 5 lines 5-12, where a third protrusion 3 is disposed between the first and second end of the fastener 1 and configured to engage the floor 30, the third protrusion 3 having a transverse dimension that is greater than transverse dimension of the fastener at the first (end 4) or second ends (near 14)).
In regard to claim 29, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 26, where each of the plurality of second protrusions are coupled to a post extending between the first and second end of the fastener (Anscher, Figs. 6-7 and Column 5 lines 5-12, where each of the plurality of second protrusions 14 are coupled to a post 10/10’ extending between the first and second end of the fastener 1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (U.S. Pub. 20110072709) in view of VM Products YouTube Channel (How to set the EZ Snap Rat | VM Products, Pub. Date 04/20/2016, https://www.youtube.com/watch?v=HVKUYiVKrCU) and Anscher (U.S. Pat. 5775859) as applied to claim 1, and further in view of Vickery et al. (U.S. Pub. 20170354139) and Allbright Jr. (U.S. Pub. 20150033614).
In regard to claim 6, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 1. Patterson et al. as modified by VM Products YouTube Channel and Anscher does not disclose a separator and a divider. Vickery et al. disclose a separator and a divider (Figs. 1-2, where there is a separator 96 and a divider 126). Patterson et al. and Vickery et al. are analogous because they are from the same field of endeavor which include pest capture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Patterson et al. as modified by VM Products YouTube Channel and Anscher such that a separator and a divider in view of Vickery et al. The motivation would have been to guide the pest into the areas within the apparatus which hold the pest capture device and to further prevent escape of the pest from within the apparatus.
Patterson et al. as modified by VM Products YouTube Channel and Anscher does not disclose at least one barrier member. Allbright Jr. disclose at least one barrier member (Figs. 1A-1B, where there is at least one barrier 22). Patterson et al. and Allbright Jr. are analogous because they are from the same field of endeavor which include pest capture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Patterson et al. as modified by VM Products YouTube Channel and Anscher such that at least one barrier member in view of Allbright Jr. The motivation would have been to further prevent escape of the pest from within the apparatus, once the pest has entered the apparatus.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (U.S. Pub. 20110072709) in view of VM Products YouTube Channel (How to set the EZ Snap Rat | VM Products, Pub. Date 04/20/2016, https://www.youtube.com/watch?v=HVKUYiVKrCU) and Anscher (U.S. Pat. 5775859) as applied to claim 1, and further in view of Vickery et al. (U.S. Pub. 20130174470).
In regard to claim 7, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 1. Patterson et al. as modified by VM Products YouTube Channel and Anscher does not disclose the lid comprises an opening configured to allow passage of light into at least a portion of the chamber. Vickery et al. disclose the lid comprises an opening configured to allow passage of light into at least a portion of the chamber (Figs. 4-5 and Paragraph [0040], where the lid 18 comprises an opening 78 which allows passage of light into at least a portion of the chamber). Patterson et al. and Vickery et al. are analogous because they are from the same field of endeavor which include pest capture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Patterson et al. as modified by VM Products YouTube Channel and Anscher such that the lid comprises an opening configured to allow passage of light into at least a portion of the chamber in view of Vickery et al. The motivation would have been to allow the user to look into the chamber to see whether a pest had been successfully captured by the pest capture device. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (U.S. Pub. 20110072709) in view of VM Products YouTube Channel (How to set the EZ Snap Rat | VM Products, Pub. Date 04/20/2016, https://www.youtube.com/watch?v=HVKUYiVKrCU) and Anscher (U.S. Pat. 5775859) as applied to claim 1, and further in view of Iwahara et al. (U.S. Pat. 9938997).
In regard to claim 30, Patterson et al. as modified by VM Products YouTube Channel and Anscher disclose the apparatus of claim 26, where the first opening includes: a first portion having a first transverse dimension (Anscher, Figs. 6-7, where the first opening (opening in floor 30) includes a first portion having a first transverse dimension). Patterson et al. as modified by VM Products YouTube Channel and Anscher does not disclose a second portion having a second transverse dimension; and the first transverse dimension is greater than the second transverse dimension and the first transverse dimension is sized to receive the second end of the fastener. Iwahara et al. disclose a second portion having a second transverse dimension; and the first transverse dimension is greater than the second transverse dimension and the first transverse dimension is sized to receive the second end of the fastener (Fig. 1, where the second portion (section of 30 which has larger transverse length) has a second transverse dimension, the first transverse dimension (section of 30 which secures the fastener 1 to the base 2) is greater than the second transverse dimension, and the first transverse dimension is sized to receive the second end of the fastener (where the fastener 1 is received and secured within the first transverse dimension of the first portion)). Patterson et al. and Iwahara et al. are analogous because they are from the same field of endeavor which include fasteners. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Patterson et al. as modified by VM Products YouTube Channel and Anscher such that a second portion having a second transverse dimension; and the first transverse dimension is greater than the second transverse dimension and the first transverse dimension is sized to receive the second end of the fastener in view of Iwahara et al. The motivation would have been to allow the user to move the device (such as 3 of Iwahara et al.) from the base (such as 2 Iwahara et al.), without having to disengage the fastener from the device itself. Such a configuration would lend to quick and easy replacement of devices on the base. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection incorporates new references and does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the most recent arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of pest control devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647